SMITH, J.,
delivered the resolution of the general court. — It is deemed unnecessary to decide whether the examining court erred in refusing to continue the case on the motion of the prisoner, or whether such an error, if committed, could in any way avail the prisoner in the circuit court ; this court being unanimously of opinion that the plea of errors in arrest of judgment could not be sustained, inasmuch as it suggests matter making no part of the record, but matter which, if the prisoner could have availed himself of it at all, should have been taken advantage of by a plea in abatement, or a motion to quash. Cohen’s case, 2 Va. Cas. 158 ; William Angel’s case, Id. 231.
Writ of error refused.